DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	 The current Office action is in response to Applicant’s amendment filed on November 18, 2021.
Claims 1, and 7-8 have been amended. 
Claims 2, and 11-12 have been canceled. 
Claim 13 is new. 
Claims 1, 3-10 and 13 are currently pending. 
Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive. 
Regarding the drawing objections, Applicant has canceled claim 12. However, the drawings require correction.
Regarding the abstract objection, Applicant states that the abstract has been corrected. However, the abstract contains legal phraseology.
Regarding the 112(b) rejection of claims 1-12, Applicant argues that “a horizon is an inherent characteristic of the invention which exists in a plane having a horizontal axis and a vertical axis”. However, the horizon is not defined in the specification as a plane having a horizontal axis and a vertical axis. Applicant has amended claims 2 and 7-8, and has canceled claims 11-12. However, as noted in the previous Office action, the claims are generally narrative 
 Regarding the 102 rejection of claim 1, Applicant argues that Gross fails to disclose “that the seat, in a second position ‘tilted sideways with reference to the horizon’. Gross’s apparatus does not tilt sideways but forward and back.” Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “wherein the seat is tiltable between at least two position: a first position wherein the seat is level with a horizon, and a second position wherein the seat is tilted obliquely sideways with reference to the horizon” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., CC screening and MLO screening) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., compression device would stay horizontal as the seat tilts) are not recited in the rejected claim(s).  Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As current written, the claim only requires that the paddle and table have a fixed horizontal orientation. As noted in the previous Office action, Gross discloses a paddle and table (128 is flat) with a fixed horizontal orientation in Fig. 5A.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show element 2’ as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because the abstract uses legal phraseology such as “means”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Regarding claim 5, the limitation “the compression means comprises a horizontal presentation table for supporting” renders the claim indefinite. Independent claim 1, which claim 5 relies upon, recites that the compression means comprises a table. As currently written, claim 5 defines the compression means as having two tables.  The claim fails to particularly point whether or not the table of claim 1 is the same as the horizontal presentation table. 
Regarding claim 13, the claim recites the limitation "the wheels" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the claim as “The seat according to claim 8”. Claim 8 first introduces the element of “wheels”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (U.S. 2008/0103387).
Regarding claim 1, as best understood:
Gross discloses a seat adapted for use with a mammography apparatus for detecting malignant cells in a breast of a patient, the mammography apparatus comprising: an x-ray source and an x-ray detector for imaging the breast, and wherein the seat is tiltable between at least two positions: a first position wherein the seat is level with a horizon, and a second position wherein the seat is tilted obliquely sideways with reference to the horizon, wherein the seat comprises compression means (Fig. 1-2, compression device 128, [0191], compression plate) for compressing the breast during x-ray imaging of the breast with the x-ray source and the x-ray detector, and the compression means comprises a paddle (Fig. 5A, top part of compression 
Regarding claim 3, as best understood:
Gross discloses the seat according to claim 1, wherein the seat is fixable in its position at an angle of about 45º ([0084]-[0090], angular between 10 degrees and 90 degrees) with reference to the horizon to enable a simultaneous compression ([0084]-[0090], angular between 10 degrees and 90 degrees) and imaging of the breast at an angle of about 45º ([0084]-[0090], angular between 10 degrees and 90 degrees during imaging) with reference to a longitudinal body axis of the patient ([0084]-[0090], angular between 10 degrees and 90 degrees during imaging) for executing a medio lateral oblique screening of the breast ([0084]-[0090], angular between 10 degrees and 90 degrees during imaging).
Regarding claim 4, as best understood:
Gross discloses the seat according to claim 1, wherein a backrest of the seat (Fig. 1-4B, backrest 108) is invariably in a plane that is transversally oriented with reference to the horizon ([0149], backrest tilts).
Regarding claim 5, as best understood:
Gross discloses the seat according to claim 1, wherein the compression means (Fig. 1-4, 128) comprises a horizontal presentation table (Fig. 5A and 6B, bottom part of compression device 128) for supporting the breast  (Fig. 6B, patient supported by bottom part of compression device 128) while the patient is in the seat  ([0077]-[0087], compression while patient is sitting) 
Regarding claim 6, as best understood:
Gross discloses the seat according to claim 1, wherein the seat is provided with supports (Fig. 1-2 and 4, patient supports 108 and 104) for the patient that are at least operational in the second position (Fig. 1-2, Patient 101 supported by back rest 108 and seat surface 104).
Regarding claim 9, as best understood:
Gross discloses the seat according to claim 1, wherein the seat is a unitary part of the mammography apparatus (Fig. 1-2, seat 104, 107, and 108 are part of imaging unit 112).
Regarding claim 10, as best understood:
Gross discloses the seat according to claim 9, wherein the x-ray source (Fig. 5A, 122) and x-ray detector (Fig. 5a, 503) have a fixed vertical orientation with respect to each other (Fig. 5A, source 112 and detector 503 have a fixed vertical orientation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gross (U.S. 2008/0103387) in view of Fischer (WO 2008/043673; notations directed to Translated Fischer).
Regarding claim 8, as best understood:
Gross discloses the seat according to claim 1.

Fischer teaches wherein the seat is removable from the mammography apparatus (Translated Fischer; Pg. 9, lines 361-367, seat mounted on rolling elements and moves freely) and provided on wheels (Translated Fischer; Pg. 9, lines 361-367, seat mounted on rolling elements).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the seat of Gross with the wheels taught by Fischer in order to increase patient comfort by improving the movability of the seat (Translated Fischer; Pg. 10, lines 408-412). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gross (U.S. 2008/0103387) in view of Yoshizawa (U.S. 2010/0234727).
Regarding claim 7, as best understood:
Gross discloses the seat according to claim 6, wherein, in the second position of the seat, the supports support the patient at least at the ankle (Fig. 4B, 107), hip (Fig. 4b, 104), and head (Fig. 4B, 108)
However, Gross fails to disclose wherein, in the second position of the seat, the supports support the patient at least at the armpit and provide support to a then lowest arm of the patient.
Yoshizawa teaches wherein, in the second position of the seat (Fig. 1, seat 1 can be inclined by rotating in direction RA), the supports support the patient at least at the armpit ([0096], armrest) and provide support to a then lowest arm of the patient ([0096], armrest). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the seat of Gross with the support taught by Yoshizawa in order to increase .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gross (U.S. 2008/0103387) in view of Fischer (WO 2008/043673; notations directed to Translated Fischer) as applied to claim 8 above, and further in view of Gaiser (U.S. 2017/0196748).
Regarding claim 13, as best understood:
The combination of Gross and Fischer discloses the seat according to claim 8.
However, the combination of Gross and Fischer fails to disclose wherein the wheels are omnidirectional wheels.
Gaiser teaches wherein the wheels are omnidirectional wheels ([0023]-[0026], omnidirectional wheels).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the seat of Gross and Fischer with the wheels taught by Gaiser in order to improve patient support movement for easier patient transport at any direction (Gaiser; [0021]-[0023]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kreuzer (DE 2014151)- Patient carrier for mammography.
Kuo (U.S. 8,464,378- Patient support for medical imaging. 
Crosby (U.S. 5,820,552)- Patient seat and support for sonography. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884